Atkinson, J.
Error was assigned upon rulings of the court relative to the admissibility of evidence, and upon the charge of the court and refusal to charge, and also upon the refusal of the judge to grant a new-trial on the ground of alleged newly discovered evidence. Upon a careful examination of the entire record it does not appear that there was any error of law committed upon the trial, or that the newly discovered evidence was of such character as would probably produce a different result on another trial. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Sill, J., not presiding.

Processioning. Before Judge Mitchell — motion for new trial before Judge Merrill. Berrien superior court. November 24, 1910.
J. W. Powell and J. P. Knight, for plaintiff in error.
W. D. Buie, J. II. Gary, and Hendrichs & Christian, contra.